Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant’s remarks and amendment filed on 9/5/22 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However, based upon further consideration a new ground of rejection is entered for Claims 1-10 and 19-20 in view of KANE (US Pub. No.: 2003-0030756) and in light of Applicant’s newly amended claims.

The previous rejection to Claim 4 under 35 U.S.C. section 112(b) is withdrawn in light of Applicant’s amendment filed on 9/5/22.  However, based upon further consideration a new ground of rejection under 35 U.S.C. section 112(b) is entered for Claims 1-20 in light of Applicant’s amendment filed on 9/5/22 (See rejection contained herein).



Regarding Applicant’s remarks and amendments on Pages 7-11, Applicants amendment filed on 9/5/22 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However, based upon further consideration a new ground of rejection is entered for Claims 1-10 and 19-20 in view of KANE (US Pub. No.: 2003-0030756) and in light of Applicant’s newly amended claims (See rejection contained herein).  Applicant is invited to submit an after final amendment in order to avoid the filing of an RCE and is encouraged to telephone Examiner for an interview prior to filing the next response to at least clarify claims to overcome the rejection under 35 U.S.C section 112(b).  Accordingly, the rejections stand. 


In addition, Examiner has established a prima facie case of obviousness for combining the prior art of record to reject the pending outstanding rejected claims.    Accordingly, the rejections stand.  


PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate all or some of the subject matter deemed allowable herein.  Furthermore, adding limitations directed towards further advanced image sensor processing is disclosed in prior art IMOTO et al. (Pub. No.: US 2020-0217716), and would not further allowance if proposed in a potential amendment.  
 
  CLAIM INTERPRETATION

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-10 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-10, an image sensor configured to record is considered to read on Fig. 1A 110; one or more processors configured to combine is considered to read on Fig. 1A 128.

Examiner note: the limitation ‘driving circuit configured to send a driving current’ does not invoke the application of 35 U.S.C.  112(f) whereby ‘circuit’ is not construed to be a generic placeholder as a ‘circuit’ performs a particular function or has an underlying structure. 



FINAL REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-20 recite (or are directed towards) the following: ‘a first, second, and third group of single color light emitting diodes’ whereby it is unclear from the claim recitation if the group consists a plurality of single color diodes for each group, or one LED per group of one LED, and how the separate ‘groups’ would be different from one another other than by color.  Is the ‘single color’ for all three groups or for each group?  The claims will be construed as one color one LED for a group of one LED.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over MINAI et al. (Pub. No:  US 2011-0213203) in view of KANE (US Pub. No.: 2003-0030756).

As per Claim 1 MINAI discloses A capsule endoscope (Figs. 1-3) with a dynamic adjustable (Examiner respectfully asserts that while the preamble of Claim 19 contains "dynamic adjustable", the limitation is given no patentable weight because a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) color illumination spectrum, the capsule endoscope comprising (Figs. 1-4, 7-9, 12, 14-18): 
a capsule-shaped body having at least one transparent optical end, the capsule shaped body enclosing electronic components therein (Figs. 1-4, 7-9, 12, 14-18 transparent cap100b [0056]); 
an image sensor housed interior to the capsule-shaped body behind the at least one transparent optical end, the image sensor configured to record in-vivo images (Figs. 1-4, 7-9, 12, 14-18 capsule 10 image sensor 103 [0056-0057]); 
a first, second, and third group of single color light emitting diodes (LEDs) configured to emit light to be recorded by the image sensor, the first, second, and third group of single color LEDs corresponding to a plurality of different respective wavelength subranges (Figs. 1-4, 7-9, 12, 14-18 - LED driving circuit 106 is coupled to processor capsule control circuit 101 activate the driving circuit [0055-0057] - plurality of color groups of LEDs emit light in wavelength subranges [0060-0061] [0064] [0070] [0081] [0100] – record [0100] [0135-0137]); 
and a driving circuit configured to send a driving current (Fig. 3 LED driving circuit 106 is coupled to capsule control circuit 101 - activate the driving circuit [0055-0057]) to independently activate each of the first, second, and third group of single color LEDs during entirely a time period (Figs. 1-3, 5-6, 12, 15 up to four LEDs 107a-d may activated in any combination(s) of the scattered light of LED during illumination [0013-0014] [0081] [0100] - successive at least partially non-overlapping [0070-0072] time pulse time periods for LED activation during image capture [0081] [0096] [0100]), such that, one of the first, second, or third single color group of LEDs is independently activated at any one time (Figs. 1-3, 5-6, 12, 26 LEDs 107a-d may activated in any combination as to a single color group and only one activated – and groups of LEDs can form a single color [0061] [0068] [0070-0072] [0081] [0100]), to simulate a white light or multi-color illumination spectrum over a plurality of time pulses (Figs. 1-3, 5-6, 12, 26 multi color images illumination spectrum [0100-0102] [0112] [0081] [0096] [0100] - during the time period pulses [0064] [0070] [0094]). 
MINAI does not disclose but KANE discloses activate entirely non-overlapping time pulses that occur sequentially (Figs. 1-3, 6-7 [0017] [0039] [0042]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include activate entirely non-overlapping time pulses that occur sequentially as taught by KANE into the system of MINAI because of the benefit taught by KANE to disclose specifically disclose entirely non-overlapping time pulses in a multi-color multi-LED environment for image capture and analysis whereby MINAI is directed towards time pulses in a plurality of color LEDs environment for image capture and analysis and would benefit from the inclusion of an additional time related functions and features to improve and expand upon system capabilities. 
As per Claim 4 MINAI discloses The capsule endoscope of claim 1, wherein the driving circuit is coupled to a plurality of dedicated control circuits, each of the plurality of dedicated control circuits is configured to respectively independently activate a different one of the first, second, and third group of single color LEDs (Fig. 3 LED driving circuit 106 is coupled to capsule control circuit 101 and indirectly coupled by CCD circuit 102 – each can activate the driving circuit [0055-0057]). 

As per Claim 5 MINAI discloses The capsule endoscope of claim 1, wherein the image sensor is configured to record each image of a single color group when a single color group of LEDs, and no other color group of LEDs, is activated (Figs. 1-3, 5-6, 12, 26 LEDs 107a-d may activated in any combination as to a single color group and only one activated – and groups of LEDs can form a single color [0061] [0068] [0070-0072] [0081] – record save store image data [0100] [0135-0137]). 

As per Claim 7 MINAI discloses The capsule endoscope of claim 1, wherein the image sensor is configured to record a white light or non-white multi-color image depicting the scattering of light emitted from two or more of the first, second, and third group of single color LEDs during two or more respective time pulses (Figs. 1-3, 5-6, 12, 15 up to four LEDs 107a-d may activated in any combination(s) of the scattered light of LED during illumination [0013-0014] [0081] [0100] – during the time period pulses [0064] [0070] [0094]). 

As per Claim 9 MINAI discloses The capsule endoscope of claim 1, wherein the plurality of color groups of LEDs are arranged in one or more clusters, each cluster comprising LEDs from two or more of the first, second, and third group of single color LEDs (Figs. 1-3, 12, 15 disclosing LED driving circuit 106 actives the different LED groups [0055-0057] – each LED or combination thereof [0064] [0081] [0095] [0100] – clusters for the spectrum coverage Figs. 4, 7, 9). 

As per Claim 19 MINAI discloses A method of operating an in-vivo capsule endoscope (Figs. 1-3, 12 [Abstract]) to emit a dynamic adjustable (Examiner respectfully asserts that while the preamble of Claim 19 contains "dynamic adjustable", the limitation is given no patentable weight because a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) color illumination spectrum (Figs. 1-3 [Abstract]), the method comprising (See said analysis for Claim 1): 
sequentially activating a first, second, and third group of single color light emitting diodes (LEDs) during respective, first, second, and third time pulses (See said analysis for Claim 1), wherein the first, second, and third group of single color LEDs illuminate biological tissue (Fig. 1 in-vivo body interior) with light in a plurality of different respective wavelength subranges (See said analysis for Claim 1); recording white light or non-white multi-color images, at an image sensor (See said analysis for Claim 1), each depicting the scattering of light cumulatively emitted from two or more of the first, second, and third groups of LEDs during a combination (Figs. 1-3, 5-6, 12, 15 up to four LEDs 107a-d may activated in any combination(s) of the scattered light of LED during illumination [0013-0014] [0081] [0100]) of two or more of the associated time pulses (See said analysis for Claim 1) without creating each individual image corresponding to each of plurality of color groups of LEDs (Figs. 1-3, 5-6, 12, 15 up to four LEDs 107a-d may activated in any combination – but is silent as to creating each individual image corresponding to each of plurality of color groups of LEDs [0013-0014] [0081] [0100]); and storing the white light or non-white multi-color images (record save store image data one at least one type - [0135-0137] – multi color images [0100-0102] [0112]). 
MINAI does not disclose but KANE discloses activate entirely non-overlapping time pulses that occur sequentially (See said analysis for Claim 1)
Claims 2-3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAI et al. (Pub. No:  US 2011-0213203) in view of KANE (US Pub. No.: 2003-0030756), as applied in Claims 1, 4-5, 7, 9, 19, and further in view of IMOTO et al. (Pub. No.: US 2020-0217716).

As per Claim 2 MINAI discloses The capsule endoscope of claim 1, wherein the driving circuit is configured to (See said analysis for Claim 1)
MINAI and KANE do not disclose but IMOTO discloses dynamically adjust a duration of the entirely non-overlapping time pulses (Figs. 1-5 – non-overlapping via preventative overlapping time pulses exposure pulses [0055] [0082]) or (either or) an intensity of a driving current for activating one or more of the first, second, and third group of single color LEDs (either or). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include dynamically adjust a duration of the entirely non-overlapping time pulses as taught by IMOTO into the system of MINAI and KANE because of the benefit taught by IMOTO to disclose advanced image sensor processing and display techniques that include time period considerations whereby said systems are directed towards time period considerations in image processing and sensor related data and would benefit from related feature advancements and functionality.

As per Claim 3 MINAI discloses The capsule endoscope of claim 2, wherein the driving circuit is configured to (See said analysis for Claim 1)
MINAI and KANE do not disclose but IMOTO discloses dynamically adjust the duration of the entirely non-overlapping time pulses (See said analysis for Claim 2) or (either or) the intensity of the driving current in response to a feedback loop based on image or position information collected by the capsule endoscope in real-time (either or). 

As per Claim 20 MINAI discloses The method of claim 19 comprising 
MINAI and KANE do not disclose but IMOTO discloses dynamically adjusting a duration of the entirely non-overlapping time pulses (See said analysis for Claim 2) or (either or) an intensity of a driving current for activating one or more of the first, second, and third group of single color LEDs to adjust an illumination spectrum of the white light or non-white multi-color images (either or).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAI et al. (Pub. No:  US 2011-0213203) MINAI et al. (Pub. No:  US 2011-0213203) in view of KANE (US Pub. No.: 2003-0030756), as applied in Claims 1, 4-5, 7, 9, 19, and further in view of TEARNEY et al (Pub. No.: US 2021-0161373).

As per Claim 6 MINAI discloses The capsule endoscope of claim 1 comprising a first, second, and third group of single color (See said analysis for Claim 1)
MINAI and KANE does not disclose but TEARNEY discloses one or more processors configured to combine images from two or more of color groups of images to form white light or non-white multi-color images (Figs. 2, 5 processors 208, 218, 540 – combining light images – different color channels groups to form multi-color [0073-0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more processors configured to combine images from two or more of color groups of images to form white light or non-white multi-color images as taught by TEARNEY into the system of MINAI and KANE because of the benefit taught by TEARNEY to disclose additional captured image processing techniques by fusing images to form multi-color images whereby MINAI and KANE are directed towards capture of image data with multi-colored LED exposure potential and would benefit from the ability of the advanced feature of fusing image data to provide additional final image products for the system end user.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAI et al. (Pub. No:  US 2011-0213203) MINAI et al. (Pub. No:  US 2011-0213203) in view of KANE (US Pub. No.: 2003-0030756), as applied in Claims 1, 4-5, 7, 9, 19, and further in view of GOODIN (Pub. No.: US 2003-0124466).

As per Claim 8 MINAI discloses The capsule endoscope of claim 1, comprising 
one or more processors configured to activate one or more of the first, second, and third group of single color LEDs that emit light in wavelength subranges (Figs. 1-4, 7-9, 12, 15-18 LED driving circuit 106 is coupled to processor capsule control circuit 101 activate the driving circuit [0055-0057] - plurality of color groups of LEDs emit light in wavelength subranges [0060-0061] [0064] [0070] [0081] [0100])
MINAI and KANE do not disclose but GOODIN discloses wavelength that match an absorption spectrum of the image sensor (Fig. 1 [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wavelength that match an absorption spectrum of the image sensor as taught by GOODIN into the system of MINAI and KANE because of the benefit taught by GOODIN to disclose additional advanced image sensor processing and measurement features whereby said systems are directed towards time period considerations in image processing and sensor related data and would benefit from related feature advancements and functionality.
Allowable Subject Matter
REASONS FOR ALLOWANCE
As per Claim 11, the following is an Examiner’s statement of reasons for allowance, but for any rejections under 35 U.S.C. section 112(b) stated herein: the closest prior art obtained from an Examiner’s search (MINAI, US 2011-0213203; KANE, US Pub. No.: 2003-0030756; GOODIN, Pub. No.: US 2003-0124466; TEARNEY, Pub. No.: US 2021-0161373; IMOTO, Pub. No.: US 2020-0217716) does not teach nor suggest in detail the limitations: 
“A method of operating an in-vivo capsule endoscope to emit a
dynamic adjustable color illumination spectrum, the method comprising:
sequentially activating a first, second, and third group of single color light emitting diodes (LEDs) during respective, first, second and third entirely non-overlapping time pulses that occur sequentially, wherein the first, second, and third group of single color LEDs illuminate biological tissue
with light in a plurality of different respective wavelength subranges;
sequentially recording, at an image sensor, a first, second, and third group of images depicting the scattering of light emitted from the respective first, second, and third single color LEDs during the entirely non-overlapping time pulses as archived images; storing the plurality of different color groups of images; and selecting and adjusting the archived images to form white light or non-white multi-color images” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MINAI does not teach or suggest in detail sequentially activating a first, second, or third group of single color light emitting diodes during respective, first, second and third entirely non-overlapping sequential time pulses.  The prior art is also silent as to sequentially recording a first, second, or third group of images depicting the scattering of light emitted from the respective first, second, or third single color LEDs during the entirely non-overlapping time pulses as archived images.   Finally, the prior art is silent as to storing the plurality of different color groups of images or selecting and adjusting the archived images to form white light or non-white multi-color images as amended by the Applicant.  
MINAI does disclose a capsule-shaped body with a transparent optical end for an in-vivo imaging endoscope that contains a housed image sensor.  The capsule also includes different color groups of LEDs used during recording images, the LEDs of different color groups corresponding to different respective wavelength subranges.  The capsule also includes driving current to independently activate each different color group of LEDs such that a singular color group of LEDs is independently activated at any one time, the plurality of different color groups of LEDs are sequentially activated in successive time pulses to simulate a white light or multi-color illumination spectrum over a plurality of time pulses.
Whereas, as stated above, Applicant’s claimed invention recites operating an in-vivo capsule endoscope to emit a dynamic adjustable color illumination spectrum by  sequentially activating a first, second, and third group of single color light emitting diodes during respective, first, second and third entirely non-overlapping time pulses that occur sequentially, wherein the first, second, and third group of single color LEDs illuminate biological tissue with light in a plurality of different respective wavelength subranges.  The invention further claims sequentially recording, at an image sensor, a first, second, and third group of images depicting the scattering of light emitted from the respective first, second, and third single color LEDs during the entirely non-overlapping time pulses as archived images, storing the plurality of different color groups of images, and selecting and adjusting the archived images to form white light or non-white multi-color images. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11-18 are allowed, but for any rejections under 35 U.S.C. section 112(b) contained herein.

Claim 10 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, and but for any rejections under 35 U.S.C. section 112(b) contained herein.

Claim 10 is/are allowed, but for rejections under 35 U.S.C. section 112(b).  The following is an examiner’s statement of reasons for allowance:   

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The capsule endoscope of claim 1, wherein different color groups of LEDs emit light absorbed by biological tissue at different respective penetrative depths, such that the discrepancy between the penetration depths generates a depth profile of the illuminated biological tissue, and comprising one or more processors configured to simulate a three-dimensional image of the biological tissue based on the depth profile" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


The closest prior art of record MINAI et al. (Pub. No:  US 2011-0213203) for Claim 10 does not teach all the elements of the recited claims in combination with the other limitations of the independent claims as MINAI is at least not directed towards a depth profile of penetration depths.  MINAI does disclose a capsule-shaped body with a transparent optical end for an in-vivo imaging endoscope that contains a housed image sensor.  The capsule also includes different color groups of LEDs used during recording images, the LEDs of different color groups corresponding to different respective wavelength subranges.  The capsule also includes driving current to independently activate each different color group of LEDs during at least partially non-overlapping time pulses such that a singular color group of LEDs is independently activated at any one time, the plurality of different color groups of LEDs are sequentially activated in successive time pulses to simulate a white light or multi-color illumination spectrum over a plurality of time pulses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant’s amendment necessitated a new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481